DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response filed 07 February 2022 has been considered and entered. Accordingly, claims 1-8, 11-16, and 18-21 are pending in this application. Claims 9, 10, and 17 are cancelled; claims 1 and 13-15 are currently amended; claims 7, 16, 18, 19, and 21 are as previously presented; claims 2-8, 11, 12, and 20 are original.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07 February 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. For clarity of record, it is noted that while the NPL document corresponding to Desig. ID 1 is not in English, it is referenced in the Japanese Office Action corresponding to NPL Desig. ID 2, and thus meets the requirements for a concise explanation of relevance as per MPEP §609.04(a)(III).


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”), e.g. as in claim 15, are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Brainerd et al. (previously presented)(US 2009/0216728 A1), hereinafter Brainerd, in view of Boehm et al. (US 2012/0143825 A1), in view of Yost et al. (previously presented)(US 2014/0279979 A1), hereinafter Yost, and further in view of Imamura et al. (US 2008/0155119 A1), and Locke et al. (previously cited)(US 2017/0058320 A1), hereinafter Locke.

As to claim 1, 	Brainerd discloses a method performed by a data processing apparatus, the method including:
a portion of metadata describing nodes and edges, at least some of the edges each representing a relationship between one node and another node, ([0046]; [0048], Lines 12-15; [0051]; [0055]; [0056], Metadata, including portions thereof, is stored in data management system 340 as instances of a data structure including nodes having identification values such as those pointed to by primary key/foreign key relationships. These reflect effects upon each other to form lineage diagrams. As stated in [0051] and [0055] the primary key/foreign key relationships represent edges and are a kind, i.e. type, of edge.); 
storing instances of a data structure representing the portion of metadata ([0046]; a queryable database stores instances of a data structure representing the metadata), at least one instance of the data structure including:
an identification value that identifies a corresponding node ([0048], Lines 12-15; [0051]; [0055]; [0056], Metadata is stored in data management system 340 as instances of a data structure including nodes having identification values such as those pointed to by primary key/foreign  key relationships.), 
one or more property values representing respective properties of the corresponding node ([0048], Lines 12-15; [0051]; [0055]; [0056], Each node has a plurality of attributes, e.g. as fields or columns, that can include one or more property values, e.g. types.),
one or more pointers to respective identification values, each pointer representing an edge between the corresponding node and another node ([0048], Lines 12-15; [0051]; [0055], Metadata is stored in data management system 340 as instances of a data structure including nodes having identification values such as those pointed to by primary key/foreign key relationships. The primary key/foreign key pointers reflect edges between nodes. Attributes of a data item node reference, i.e. point, to other data items establishing relationships between those attributes ([0008]; [0048]), and 
one or more type values that identify a type of an edge represented by a respective pointer (Fig. 7A, [0007]; [0008]; [0048]; [0051]; [0055], Each instance can reference other instances, e.g. by parent or child pointers, so as to enable navigation in the direction to those respective nodes when specified by the selection specification, e.g. as in Fig. 7A, [0071]. I.e. attributes in the instances are used to navigate, and navigation is done by selecting, for example, a parent or child object of the instant node which would obviously correspond to the navigable attributes of the node. Specifying a direction such as parent or child from the attribute of the node requires the identification of the type of edge, e.g. parent/child relationship, from the attribute.); 
receiving a query that includes an identification of at least one particular element of data ([0044]; [0046]; [0050]; [0059], A user submits a query for a particular data item to retrieve lineage information with one or more identified data items, which is incorporated into a query that also includes a series of selection actions in accordance with a selected selection specification.);
determining lineage of the particular data element by:
accessing an instance of the data structure containing an identification value that corresponds to the at least one particular element of data identified by the query (Fig. 4B; [0050], Lines 3-7;  [0051], An instance such as D1 is accessed in accordance with a query.), and 
accessing one or more other instances of the data structure based at least in part on the one or more property values, the one or more pointers, and the one or more type values contained in the instance of the data structure (Fig. 7a; [0007]-[0008]; [0051]; [0052], [0071]; Attribute property values of instance nodes are used to identify other nodes as part of navigation, and thus accessing property values and pointers to those nodes, e.g. a property value of a referenced node which can also be a pointer to that node. These also correspond to the type of edge; e.g. parent->child type relationship as specified by the Child_entityOID being pointed to ([0064], note annotation rule of the data item referencing other data items).), and 
generating a response to the query, the response configured  to cause a display of a computer system to display a representation of the determined lineage of the at least one particular element of data (Figs. 3, 4B, 5; [0046]; [0055]; [0056], The instance of the data structure is used to generate a display of lineage of the particular data item, e.g. D1.).
Brainerd does not specifically disclose receiving the portion of metadata, generating the instances of the data structure and storing the instances of the data structure in memory; and the data structure including one or more pointers to respective addresses associated with respective portions of the memory, wherein at least one of the addresses corresponds to an address of another generated instance of the data structure.
Furthermore, while Brainerd does disclose the at least one instance of the data structure includes one or more type values that identify a type of an edge represented by a respective pointer, for better clarity Boehm more explicitly discloses the at least one instance of the data structure includes one or more type values that identify a type of an edge represented by a respective pointer (Fig. 5; [0049]; [0053]; [0075], each node explicitly includes pointers to other nodes such as parent and children, thus including type values for edges, i.e. of parent/child relationship types, represented therefrom.).
(Brainerd, [0007]; [0008]; [0064]), node identifiers representing edge types such as parent and child nodes of the instant node like in Boehm. The motivation for doing so would have been to more clearly enable the selection specification of Brainerd, which requires the identification of such nodes from an instant node to enable walking navigation (Brainerd, Fig. 7A), to identify the type of edge (as indicated by the type of pointing field, e.g. parent, child, etc.) and corresponding node needed for the walking between nodes (Brainerd, Fig. 7A; Boehm, [0101]).
However, Yost discloses receiving a portion of metadata from a data source (Fig. 1; [0025], Lines 1-7, A portion of metadata is received by metadata management system 130 from data processing system 102, i.e. a data source.), the portion of metadata describing nodes and edges, at least some of the edges each representing an effect of one node upon another node, each edge having a single direction ([0025]; [0026]; [0064]; [0065], Lines 1-8, The received portion of metadata is stored in a relational database such that it can be accessed to form lineage graphs which describe nodes having directed effects on other nodes. Thus the metadata describes the nodes and edges in the formed graphs.);
generating instances of a data structure representing the portion of metadata, at least one instance of the data structure ([0025], The received metadata is stored in the relational database, thus generating instances of a data structure representing the metadata.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to recognize that the metadata and instances stored in (Brainerd, [0003]; [0026]), such data is received and stored in the database as instances by generating the instances stored in the system of Brainerd like Yost (Yost, [0025]). The motivation for doing so would have been to enable Brainerd to collect new metadata for querying and analysis by the user of Brainerd (Yost, [0025]).
Brainerd, as previously modified with Boehm and Yost, does not specifically disclose storing the instances of the data structure in memory; and the data structure including one or more pointers to respective addresses associated with respective portions of the memory, wherein at least one of the addresses corresponds to an address of another generated instance of the data structure.
However, Imamura discloses storing the instances of a graph data structure in a computer’s main memory (Fig. 1; [0043]; [0046]); and the data structure including one or more pointers to respective memory locations associated with respective portions of the computer’s main memory, wherein at least one of the memory locations corresponds to a  location of another generated instance of the data structure (Figs. 3-4; [0044]-[0046], A graph having vertices, i.e. nodes or generated instances of the data structure, and edges connecting the vertices is loaded into a computer’s main memory. Each edge is represented by adjacent nodes identified with a given vertex. Thus each node points to other adjacent nodes via pointers identifying those adjacent nodes. Since all of this data is stored in memory, each vertex/node/instance must ‘correspond’ to a location in memory, and by pointing to an adjacent node which is stored at a memory location, each pointer is therefore pointing to the respective memory location represented by the node identifier which must somehow be ‘associated’ with the adjacent node in order to properly identify and access that node and its data. The claim does not require the actual memory address be included in the pointer, merely that is somehow points to a memory location.), each pointer representing an edge associated with a node identified by a corresponding respective identification value included in the other generated instance of the data structure (Figs. 3-4; [0045]; [0047]-[0048], Each vertex, i.e. node or instance, includes identifiers of the adjacent nodes as pointers to those nodes in memory.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Brainerd, as previously modified with Boehm, Yost, with the teachings of Imamura by modifying Brainerd such that the instances of the data structure of Brainerd stored in a computer readable medium (Brainerd, [0080]) are stored in a computer’s main memory similar to the graph of Imamura (Imamura, [0042]; [0046]), and to store the graph data similar to that of Imamura in memory such that each node includes pointers to adjacent child nodes in the directed graph of Brainerd. Said ordinarily skilled artisan would have readily recognized that data operations on data stored in a computer’s memory are faster than volatile storage media and would have been motivated to make the changes to improve performance of the queries of Brainerd by storing the data in faster memory like Imamura to achieve the predictable result of more quickly implementing a path search of the data of Brainerd (Imamura, [0021]; [0050]).
addresses [emphasis added]. And thus the data structure including one or more pointers to respective addresses associated with respective portions of the memory, wherein at least one of the addresses corresponds to an address of another generated instance of the data structure.
However, Locke discloses a data structure having nodes and edges having a single direction and being stored in memory (Fig. 5; [0023]; [0044]; [0049], i.e. a Directed Acyclic Graph (DAG) stored in memory), and instances of the data structure including one or more pointers to respective addresses associated with respective portions of the memory, wherein at least one of the addresses corresponds to an address of another generated instance of the data structure (Fig. 5; [0044]; [0048]; [0049], Each pointer points to a physical address of the memory representing the next adjacent node in the graph).
	Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Brainerd, as previously modified with Boehm, Yost and Imamura, by modifying the in-memory data structure of Brainerd, as previously modified above, such that the pointers more specifically point to physical memory addresses like in Locke and thus rendering obvious “one or more pointers to respective addresses associated with respective portions of the memory, wherein at least one of the addresses corresponds to an address of another generated instance of the data structure” as claimed. Said person of ordinary skill in the art would readily recognize that an in-memory data structure having instances pointed to must at some level resolve pointers to addresses of the memory to correctly reference the desired data, and thus the motivation for (Locke, [0049]; [0050]).

As to claim 2, the claim is rejected for the same reasons as claim 1 above. In addition, Brainerd, as previously modified with Boehm, Yost, Imamura, and Locke, discloses wherein the query includes an identification of a type of lineage and a walk plan that identifies which types of nodes and edges are relevant to the identified type of lineage (Brainerd, Figs. 7A-C;[0044]; [0046]; [0050]; [0059], A user submits a query for a particular data item to retrieve lineage information with one or more identified data items, which is incorporated into a query that also includes a series of selection actions in accordance with an identified selection specification, i.e. includes a type of lineage defined by the item(s) specified a walk plan in accordance with the selection specification.).
Furthermore, while the prior discloses “the query includes an identification of a type of lineage and a walk plan that identifies which types of nodes and edges are relevant to the identified type of lineage”, these features are directed to non-functional descriptive material and therefore do not carry patentable weight. The claim does not recite using the identification of a type of lineage and a walk plan to perform any specific function. Rather, as claimed, they are merely data included in a received query. Until the data is specifically used to perform a recited function, it is non-functional. See MPEP §2111.05. 

As to claim 3, the claim is rejected for the same reasons as claim 2 above. In addition, Brainerd, as previously modified with Boehm, Yost, Imamura, and Locke, discloses wherein the walk plan includes conditions for following or collecting an edge based on one or more property values representing respective properties of a corresponding node (Brainerd, [0048]; [0051], i.e. following primary key/foreign key relationships as edges corresponding to types of data nodes identified.).
Furthermore, while the prior discloses “the walk plan includes conditions for following or collecting an edge based on one or more property values representing respective properties of a corresponding node”, these features are directed to non-functional descriptive material and therefore do not carry patentable weight. The claim does not actually recite using claimed features of the walk plan. Rather, as claimed, they are merely data included in a received query. Until the data is specifically used to perform a recited function, it is non-functional. See MPEP §2111.05. 

As to claim 4, the claim is rejected for the same reasons as claim 1 above. In addition, Brainerd, as previously modified with Boehm, Yost, Imamura, and Locke, discloses wherein at least one of the identification values represents a node corresponding to the particular element of data identified in the query (Brainerd, [0046]; [0051], e.g. node D1).


As to claim 5, the claim is rejected for the same reasons as claim 1 above. In addition, Brainerd, as previously modified with Boehm, Yost, Imamura, and Locke, discloses wherein the data processing apparatus is configured to return a response to the query, the response including metadata describing lineage of the particular element of data (Brainerd, Figs. 4B, 5, and 6; [0054]; [0055]; [0061], Metadata is returned and used to form a lineage graph.).

As to claim 6, the claim is rejected for the same reasons as claim 5 above. In addition, Brainerd, as previously modified with Boehm, Yost, Imamura, and Locke, discloses wherein the metadata describing lineage of the particular element of data includes metadata describing a sequence of nodes and edges, wherein one of the nodes of the sequence represents the particular element of data (Brainerd, Figs. 4B, 5, and 6; [0054]; [0055]; [0057]; [0061], Metadata is returned and used to form a lineage graph of nodes an edges.).


As to claim 7, the claim is rejected for the same reasons as claim 1 above. In addition, Brainerd, as previously modified with Boehm, Yost and Locke, discloses wherein the portion of metadata includes text strings associated with respective nodes, wherein the data structure omits at least one of the text strings (Brainerd, Fig. 5; [0051]; [0055]; [0057], The portion/set of metadata includes text strings, e.g. as shown when displayed to the user in the graph and as found when following primary and foreign keys. Yost, Fig. 1; [0025], Lines 1-7, The portion/set of metadata is new received metadata added to the system. As previously combined, Brainerd receives new metadata, thus the original data structure omits that data, including the text strings, as it does not yet exist.).
The motivations for combining the teachings of Brainerd, Yost, and Locke are the same as previously set forth with respect to claim 1 above. 

As to claim 8, the claim is rejected for the same reasons as claim 1 above. In addition, Brainerd, as previously modified with Boehm, Yost, Imamura, and Locke, discloses wherein generating the instances of the data structures includes identifying metadata that is relevant to lineage and storing the identified metadata in a format defined by the data structure (Brainerd, [0046]; [0048], Lines 12-15; [0051]; [0055]; [0056], Metadata, including portions thereof, is stored in data management system 340 as instances of a data structure including nodes having identification values such as those pointed to by primary key/foreign key relationships. These reflect effects upon each other to form lineage diagrams. Yost, [0025]; [0026], The received metadata corresponds to lineage data and is stored in the relational database, thus generating instances of a data structure representing the metadata, and thus storing in a format defined by the structure of the database. As combined, the lineage related fields of Brainerd must be populated with corresponding identified lineage related data received, thus identifying metadata as claimed.).
The motivations for combining the teachings of Brainerd, Yost, and Locke are the same as previously set forth with respect to claim 1 above. 


As to claim 11, the claim is rejected for the same reasons as claim 1 above. In addition, Brainerd, as previously modified with Boehm, Yost, Imamura, and Locke, discloses including accessing a first instance of the data structure, the first instance of the data structure identified by a first identifier that corresponds to the particular element of data identified by the query (Brainerd, Figs. 4B and 6; [0051]; [0052]; [0059], E.g. accessing D1 and following pointers to other items such as D2 and D3 in accordance to walking parameters in the selection specification.);
accessing a pointer associated with the first identifier, the pointer associated with the first identifier (Brainerd, Figs. 4B and 6; [0051]; [0052]; [0059], E.g. accessing D1 and following pointers to other items such as D2 and D3 in accordance to walking parameters in the selection specification.);
accessing a second instance of the data structure, the second instance of the data structure identified by a second identifier, the second identifier being stored at a memory location referenced by the pointer associated with the first identifier (Brainerd, Figs. 4B and 6; [0051]; [0052]; [0059], E.g. accessing D1 and following pointers to other items such as D2 and D3 stored at their respective memory locations in accordance to walking parameters in the selection specification.); and
collecting data of the second instance of the data structure (Brainerd, Figs. 4B, 5, and 6; [0051]; [0052]; [0059], E.g. accessing D1 and following pointers to other items such as D2 and D3 in accordance to walking parameters in the selection specification to generate a lineage graph response having a sequence of nodes and edges including the navigated to items.);
(Brainerd, Figs. 4B, 5, and 6; [0051]; [0052]; [0059], E.g. accessing D1 and following pointers to other items such as D2 and D3 in accordance to walking parameters in the selection specification to generate a lineage graph response having a sequence of nodes and edges including the navigated to items.).

As to claim 12, the claim is rejected for the same reasons as claim 1 above. In addition, Brainerd, as previously modified with Boehm, Yost, Imamura, and Locke, discloses including transmitting requests to the data source on scheduled intervals, wherein the portion of metadata is received from the data source in response to one of the requests (Yost, [0025], Collecting the metadata implies actively seeking and obtaining, thus rendering obvious transmitting requests to obtain the metadata regularly).
The motivations for combining the teachings of Brainerd, Yost, and Locke are the same as previously set forth with respect to claim 1 above. 

As to claim 13, Brainerd discloses a system including:
at least one non-transitory computer-readable storage medium storing executable instructions ([0080]; [0081]); and
one or more processors configured to execute the instructions ([0080]; [0081]);
wherein execution of the instructions causes:
maintaining a portion of metadata from a data source, the portion of metadata describing nodes and edges, at least some of the edges each representing a relationship between one node and another node, ([0046]; [0048], Lines 12-15; [0051]; [0055]; [0056], Metadata, including portions thereof, is stored in data management system 340 as instances of a data structure including nodes having identification values such as those pointed to by primary key/foreign key relationships. These reflect effects upon each other to form lineage diagrams. As stated in [0051] and [0055] the primary key/foreign key relationships represent edges and are a kind, i.e. type, of edge.); 
storing instances of a data structure representing the portion of metadata ([0046]; a queryable database stores instances of a data structure representing the metadata), at least one instance of the data structure including:
an identification value that identifies a corresponding node ([0048], Lines 12-15; [0051]; [0055]; [0056], Metadata is stored in data management system 340 as instances of a data structure including nodes having identification values such as those pointed to by primary key/foreign  key relationships.), 
one or more property values representing respective properties of the corresponding node ([0048], Lines 12-15; [0051]; [0055]; [0056], Each node has a plurality of attributes, e.g. as fields or columns, that can include one or more property values, e.g. types.),
one or more pointers to respective identification values, each pointer representing an edge between the corresponding node and another node ([0048], Lines 12-15; [0051]; [0055], Metadata is stored in data management system 340 as instances of a data structure including nodes having identification values such as those pointed to by primary key/foreign key relationships. The primary key/foreign key pointers reflect edges between nodes. Attributes of a data item node reference, i.e. point, to other data items establishing relationships between those attributes ([0008]; [0048]), and 
one or more type values that identify a type of an edge represented by a respective pointer (Fig. 7A, [0007]; [0008]; [0048]; [0051]; [0055], Each instance can reference other instances, e.g. by parent or child pointers, so as to enable navigation in the direction to those respective nodes when specified by the selection specification, e.g. as in Fig. 7A, [0071]. I.e. attributes in the instances are used to navigate, and navigation is done by selecting, for example, a parent or child object of the instant node which would obviously correspond to the navigable attributes of the node. Specifying a direction such as parent or child from the attribute of the node requires the identification of the type of edge, e.g. parent/child relationship, from the attribute.); 
receiving a query that includes an identification of at least one particular element of data ([0044]; [0046]; [0050]; [0059], A user submits a query for a particular data item to retrieve lineage information with one or more identified data items, which is incorporated into a query that also includes a series of selection actions in accordance with a selected selection specification.);
determining lineage of the particular data element by:
accessing an instance of the data structure containing an identification value that corresponds to the at least one particular element of data identified by the query (Fig. 4B; [0050], Lines 3-7;  [0051], An instance such as D1 is accessed in accordance with a query.), and 
accessing one or more other instances of the data structure based at least in part on the one or more property values, the one or more pointers, and the one or more type values contained in the instance of the data structure (Fig. 7a; [0007]-[0008]; [0051]; [0052], [0071]; Attribute property values of instance nodes are used to identify other nodes as part of navigation, and thus accessing property values and pointers to those nodes, e.g. a property value of a referenced node which can also be a pointer to that node. These also correspond to the type of edge; e.g. parent->child type relationship as specified by the Child_entityOID being pointed to ([0064], note annotation rule of the data item referencing other data items).), and 
generating a response to the query, the response configured  to cause a display of a computer system to display a representation of the determined lineage of the at least one particular element of data (Figs. 3, 4B, 5; [0046]; [0055]; [0056], The instance of the data structure is used to generate a display of lineage of the particular data item, e.g. D1.).
Brainerd does not specifically disclose receiving the portion of metadata, generating the instances of the data structure and storing the instances of the data structure in memory; and the data structure including one or more pointers to respective addresses associated with respective portions of the memory, wherein at least one of the addresses corresponds to an address of another generated instance of the data structure.
Furthermore, while Brainerd does disclose the at least one instance of the data structure includes one or more type values that identify a type of an edge represented by a respective pointer, for better clarity Boehm more explicitly discloses the at least one instance of the data structure includes one or more type values that identify a type of an edge represented by a respective pointer (Fig. 5; [0049]; [0053]; [0075], each node explicitly includes pointers to other nodes such as parent and children, thus including type values for edges, i.e. of parent/child relationship types, represented therefrom.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Brainerd with the teachings of Boehm by more explicitly including as attributes used to navigate between nodes of Brainerd (Brainerd, [0007]; [0008]; [0064]), node identifiers representing edge types such as parent and child nodes of the instant node like in Boehm. The motivation for doing so would have been to more clearly enable the selection specification of Brainerd, which requires the identification of such nodes from an instant node to enable walking navigation (Brainerd, Fig. 7A), to identify the type of edge (as indicated by the type of pointing field, e.g. parent, child, etc.) and corresponding node needed for the walking between nodes (Brainerd, Fig. 7A; Boehm, [0101]).
However, Yost discloses receiving a portion of metadata from a data source (Fig. 1; [0025], Lines 1-7, A portion of metadata is received by metadata management system 130 from data processing system 102, i.e. a data source.), the portion of metadata describing nodes and edges, at least some of the edges each representing an effect of one node upon another node, each edge having a single direction ([0025]; [0026]; [0064]; [0065], Lines 1-8, The received portion of metadata is stored in a relational database such that it can be accessed to form lineage graphs which describe nodes having directed effects on other nodes. Thus the metadata describes the nodes and edges in the formed graphs.);
([0025], The received metadata is stored in the relational database, thus generating instances of a data structure representing the metadata.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to recognize that the metadata and instances stored in Brainerd must be received and instances generated and stored at some point in time in order to become available to the system of Brainerd as disclosed, and therefore find it obvious to combine the teachings of Brainerd with the teachings of Yost by modifying Brainerd such that as new metadata is generated with respect to the data items in the system of Brainerd (Brainerd, [0003]; [0026]), such data is received and stored in the database as instances by generating the instances stored in the system of Brainerd like Yost (Yost, [0025]). The motivation for doing so would have been to enable Brainerd to collect new metadata for querying and analysis by the user of Brainerd (Yost, [0025]).
Brainerd, as previously modified with Boehm and Yost, does not specifically disclose storing the instances of the data structure in memory; and the data structure including one or more pointers to respective addresses associated with respective portions of the memory, wherein at least one of the addresses corresponds to an address of another generated instance of the data structure.
However, Imamura discloses storing the instances of a graph data structure in a computer’s main memory (Fig. 1; [0043]; [0046]); and the data structure including one or more pointers to respective memory locations associated with respective portions of the computer’s main memory, wherein at least one of the memory locations  location of another generated instance of the data structure (Figs. 3-4; [0044]-[0046], A graph having vertices, i.e. nodes or generated instances of the data structure, and edges connecting the vertices is loaded into a computer’s main memory. Each edge is represented by adjacent nodes identified with a given vertex. Thus each node points to other adjacent nodes via pointers identifying those adjacent nodes. Since all of this data is stored in memory, each vertex/node/instance must ‘correspond’ to a location in memory, and by pointing to an adjacent node which is stored at a memory location, each pointer is therefore pointing to the respective memory location represented by the node identifier which must somehow be ‘associated’ with the adjacent node in order to properly identify and access that node and its data. The claim does not require the actual memory address be included in the pointer, merely that is somehow points to a memory location.), each pointer representing an edge associated with a node identified by a corresponding respective identification value included in the other generated instance of the data structure (Figs. 3-4; [0045]; [0047]-[0048], Each vertex, i.e. node or instance, includes identifiers of the adjacent nodes as pointers to those nodes in memory.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Brainerd, as previously modified with Boehm, Yost, with the teachings of Imamura by modifying Brainerd such that the instances of the data structure of Brainerd stored in a computer readable medium (Brainerd, [0080]) are stored in a computer’s main memory similar to the graph of Imamura (Imamura, [0042]; [0046]), and to store the graph data similar to that of Imamura in memory such that each node includes pointers to adjacent child nodes in the directed graph of Brainerd. Said (Imamura, [0021]; [0050]).
Brainerd, as previously modified with Boehm, Yost and Imamura, does not explicitly disclose that the memory locations from Imamura are addresses [emphasis added]. And thus the data structure including one or more pointers to respective addresses associated with respective portions of the memory, wherein at least one of the addresses corresponds to an address of another generated instance of the data structure.
However, Locke discloses a data structure having nodes and edges having a single direction and being stored in memory (Fig. 5; [0023]; [0044]; [0049], i.e. a Directed Acyclic Graph (DAG) stored in memory), and instances of the data structure including one or more pointers to respective addresses associated with respective portions of the memory, wherein at least one of the addresses corresponds to an address of another generated instance of the data structure (Fig. 5; [0044]; [0048]; [0049], Each pointer points to a physical address of the memory representing the next adjacent node in the graph).
	Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Brainerd, as previously modified with Boehm, Yost and Imamura, by modifying the in-memory data structure of Brainerd, as previously modified above, such that the pointers more specifically point to physical memory addresses like in Locke and thus rendering obvious “one or more addresses associated with respective portions of the memory, wherein at least one of the addresses corresponds to an address of another generated instance of the data structure” as claimed. Said person of ordinary skill in the art would readily recognize that an in-memory data structure having instances pointed to must at some level resolve pointers to addresses of the memory to correctly reference the desired data, and thus the motivation for doing so would have been to directly use addresses of the memory to correctly and more quickly and efficiently reference the in-memory instances of Brainerd by pointing to physical memory locations (Locke, [0049]; [0050]).

As to claim 14, Brainerd discloses a non-transitory computer readable storage device storing instructions that, when executed, carry out operations ([0080]; [0081]) including:
maintaining a portion of metadata from a data source, the portion of metadata describing nodes and edges, a at least some of the edges each representing a relationship between one node and another node, ([0046]; [0048], Lines 12-15; [0051]; [0055]; [0056], Metadata, including portions thereof, is stored in data management system 340 as instances of a data structure including nodes having identification values such as those pointed to by primary key/foreign key relationships. These reflect effects upon each other to form lineage diagrams. As stated in [0051] and [0055] the primary key/foreign key relationships represent edges and are a kind, i.e. type, of edge.); 
storing instances of a data structure representing the portion of metadata ([0046]; a queryable database stores instances of a data structure representing the metadata), at least one instance of the data structure including:
([0048], Lines 12-15; [0051]; [0055]; [0056], Metadata is stored in data management system 340 as instances of a data structure including nodes having identification values such as those pointed to by primary key/foreign  key relationships.), 
one or more property values representing respective properties of the corresponding node ([0048], Lines 12-15; [0051]; [0055]; [0056], Each node has a plurality of attributes, e.g. as fields or columns, that can include one or more property values, e.g. types.),
one or more pointers to respective identification values, each pointer representing an edge between the corresponding node and another node ([0048], Lines 12-15; [0051]; [0055], Metadata is stored in data management system 340 as instances of a data structure including nodes having identification values such as those pointed to by primary key/foreign key relationships. The primary key/foreign key pointers reflect edges between nodes. Attributes of a data item node reference, i.e. point, to other data items establishing relationships between those attributes ([0008]; [0048]), and 
one or more type values that identify a type of an edge represented by a respective pointer (Fig. 7A, [0007]; [0008]; [0048]; [0051]; [0055], Each instance can reference other instances, e.g. by parent or child pointers, so as to enable navigation in the direction to those respective nodes when specified by the selection specification, e.g. as in Fig. 7A, [0071]. I.e. attributes in the instances are used to navigate, and navigation is done by selecting, for example, a parent or child object of the instant node which would obviously correspond to the navigable attributes of the node. Specifying a direction such as parent or child from the attribute of the node requires the identification of the type of edge, e.g. parent/child relationship, from the attribute.); 
receiving a query that includes an identification of at least one particular element of data ([0044]; [0046]; [0050]; [0059], A user submits a query for a particular data item to retrieve lineage information with one or more identified data items, which is incorporated into a query that also includes a series of selection actions in accordance with a selected selection specification.);
determining lineage of the particular data element by:
accessing an instance of the data structure containing an identification value that corresponds to the at least one particular element of data identified by the query (Fig. 4B; [0050], Lines 3-7;  [0051], An instance such as D1 is accessed in accordance with a query.), and 
accessing one or more other instances of the data structure based at least in part on the one or more property values, the one or more pointers, and the one or more type values contained in the instance of the data structure (Fig. 7a; [0007]-[0008]; [0051]; [0052], [0071]; Attribute property values of instance nodes are used to identify other nodes as part of navigation, and thus accessing property values and pointers to those nodes, e.g. a property value of a referenced node which can also be a pointer to that node. These also correspond to the type of edge; e.g. parent->child type relationship as specified by the Child_entityOID being pointed to ([0064], note annotation rule of the data item referencing other data items).), and 
generating a response to the query, the response configured  to cause a display of a computer system to display a representation of the determined lineage of the at least one particular element of data (Figs. 3, 4B, 5; [0046]; [0055]; [0056], The instance of the data structure is used to generate a display of lineage of the particular data item, e.g. D1.).
Brainerd does not specifically disclose receiving the portion of metadata, generating the instances of the data structure and storing the instances of the data structure in memory; and the data structure including one or more pointers to respective addresses associated with respective portions of the memory, wherein at least one of the addresses corresponds to an address of another generated instance of the data structure.
Furthermore, while Brainerd does disclose the at least one instance of the data structure includes one or more type values that identify a type of an edge represented by a respective pointer, for better clarity Boehm more explicitly discloses the at least one instance of the data structure includes one or more type values that identify a type of an edge represented by a respective pointer (Fig. 5; [0049]; [0053]; [0075], each node explicitly includes pointers to other nodes such as parent and children, thus including type values for edges, i.e. of parent/child relationship types, represented therefrom.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Brainerd with the teachings of Boehm by more explicitly including as attributes used to navigate between nodes of Brainerd (Brainerd, [0007]; [0008]; [0064]), node identifiers representing edge types such as parent and child nodes of the instant node like in Boehm. The motivation for doing so would have been to more clearly enable the selection specification of Brainerd, which requires the identification of (Brainerd, Fig. 7A), to identify the type of edge (as indicated by the type of pointing field, e.g. parent, child, etc.) and corresponding node needed for the walking between nodes (Brainerd, Fig. 7A; Boehm, [0101]).
However, Yost discloses receiving a portion of metadata from a data source (Fig. 1; [0025], Lines 1-7, A portion of metadata is received by metadata management system 130 from data processing system 102, i.e. a data source.), the portion of metadata describing nodes and edges, at least some of the edges each representing an effect of one node upon another node, each edge having a single direction ([0025]; [0026]; [0064]; [0065], Lines 1-8, The received portion of metadata is stored in a relational database such that it can be accessed to form lineage graphs which describe nodes having directed effects on other nodes. Thus the metadata describes the nodes and edges in the formed graphs.);
generating instances of a data structure representing the portion of metadata, at least one instance of the data structure ([0025], The received metadata is stored in the relational database, thus generating instances of a data structure representing the metadata.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to recognize that the metadata and instances stored in Brainerd must be received and instances generated and stored at some point in time in order to become available to the system of Brainerd as disclosed, and therefore find it obvious to combine the teachings of Brainerd with the teachings of Yost by modifying Brainerd such that as new metadata is generated with respect to the data items in the system of Brainerd (Brainerd, [0003]; [0026]), such data is received and stored in the database as instances by generating the instances stored in the system of Brainerd like Yost (Yost, [0025]). The (Yost, [0025]).
Brainerd, as previously modified with Boehm and Yost, does not specifically disclose storing the instances of the data structure in memory; and the data structure including one or more pointers to respective addresses associated with respective portions of the memory, wherein at least one of the addresses corresponds to an address of another generated instance of the data structure.
However, Imamura discloses storing the instances of a graph data structure in a computer’s main memory (Fig. 1; [0043]; [0046]); and the data structure including one or more pointers to respective memory locations associated with respective portions of the computer’s main memory, wherein at least one of the memory locations corresponds to a  location of another generated instance of the data structure (Figs. 3-4; [0044]-[0046], A graph having vertices, i.e. nodes or generated instances of the data structure, and edges connecting the vertices is loaded into a computer’s main memory. Each edge is represented by adjacent nodes identified with a given vertex. Thus each node points to other adjacent nodes via pointers identifying those adjacent nodes. Since all of this data is stored in memory, each vertex/node/instance must ‘correspond’ to a location in memory, and by pointing to an adjacent node which is stored at a memory location, each pointer is therefore pointing to the respective memory location represented by the node identifier which must somehow be ‘associated’ with the adjacent node in order to properly identify and access that node and its data. The claim does not require the actual memory address be included in the pointer, merely that is somehow points to a memory location.), each pointer representing an (Figs. 3-4; [0045]; [0047]-[0048], Each vertex, i.e. node or instance, includes identifiers of the adjacent nodes as pointers to those nodes in memory.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Brainerd, as previously modified with Boehm, Yost, with the teachings of Imamura by modifying Brainerd such that the instances of the data structure of Brainerd stored in a computer readable medium (Brainerd, [0080]) are stored in a computer’s main memory similar to the graph of Imamura (Imamura, [0042]; [0046]), and to store the graph data similar to that of Imamura in memory such that each node includes pointers to adjacent child nodes in the directed graph of Brainerd. Said ordinarily skilled artisan would have readily recognized that data operations on data stored in a computer’s memory are faster than volatile storage media and would have been motivated to make the changes to improve performance of the queries of Brainerd by storing the data in faster memory like Imamura to achieve the predictable result of more quickly implementing a path search of the data of Brainerd (Imamura, [0021]; [0050]).
Brainerd, as previously modified with Boehm, Yost and Imamura, does not explicitly disclose that the memory locations from Imamura are addresses [emphasis added]. And thus the data structure including one or more pointers to respective addresses associated with respective portions of the memory, wherein at least one of the addresses corresponds to an address of another generated instance of the data structure.
(Fig. 5; [0023]; [0044]; [0049], i.e. a Directed Acyclic Graph (DAG) stored in memory), and instances of the data structure including one or more pointers to respective addresses associated with respective portions of the memory, wherein at least one of the addresses corresponds to an address of another generated instance of the data structure (Fig. 5; [0044]; [0048]; [0049], Each pointer points to a physical address of the memory representing the next adjacent node in the graph).
	Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Brainerd, as previously modified with Boehm, Yost and Imamura, by modifying the in-memory data structure of Brainerd, as previously modified above, such that the pointers more specifically point to physical memory addresses like in Locke and thus rendering obvious “one or more pointers to respective addresses associated with respective portions of the memory, wherein at least one of the addresses corresponds to an address of another generated instance of the data structure” as claimed. Said person of ordinary skill in the art would readily recognize that an in-memory data structure having instances pointed to must at some level resolve pointers to addresses of the memory to correctly reference the desired data, and thus the motivation for doing so would have been to directly use addresses of the memory to correctly and more quickly and efficiently reference the in-memory instances of Brainerd by pointing to physical memory locations (Locke, [0049]; [0050]).


As to claim 15, Brainerd discloses a system including:
means for a portion of metadata from a data source, the portion of metadata describing nodes and edges, at least some of the edges each representing a relationship between one node and another node, ([0046]; [0048], Lines 12-15; [0051]; [0055]; [0056], Metadata, including portions thereof, is stored in data management system 340 as instances of a data structure including nodes having identification values such as those pointed to by primary key/foreign key relationships. These reflect effects upon each other to form lineage diagrams. As stated in [0051] and [0055] the primary key/foreign key relationships represent edges and are a kind, i.e. type, of edge.);
means for storing instances of a data structure representing the portion of metadata ([0046]; a queryable database stores instances of a data structure representing the metadata), at least one instance of the data structure including:
an identification value that identifies a corresponding node ([0048], Lines 12-15; [0051]; [0055]; [0056], Metadata is stored in data management system 340 as instances of a data structure including nodes having identification values such as those pointed to by primary key/foreign  key relationships.), 
one or more property values representing respective properties of the corresponding node ([0048], Lines 12-15; [0051]; [0055]; [0056], Each node has a plurality of attributes, e.g. as fields or columns, that can include one or more property values, e.g. types.),
one or more pointers to respective identification values, each pointer representing an edge between the corresponding node and another node ([0048], Lines 12-15; [0051]; [0055], Metadata is stored in data management system 340 as instances of a data structure including nodes having identification values such as those pointed to by primary key/foreign key relationships. The primary key/foreign key pointers reflect edges between nodes. Attributes of a data item node reference, i.e. point, to other data items establishing relationships between those attributes ([0008]; [0048]), and 
one or more type values that identify a type of an edge represented by a respective pointer (Fig. 7A, [0007]; [0008]; [0048]; [0051]; [0055], Each instance can reference other instances, e.g. by parent or child pointers, so as to enable navigation in the direction to those respective nodes when specified by the selection specification, e.g. as in Fig. 7A, [0071]. I.e. attributes in the instances are used to navigate, and navigation is done by selecting, for example, a parent or child object of the instant node which would obviously correspond to the navigable attributes of the node. Specifying a direction such as parent or child from the attribute of the node requires the identification of the type of edge, e.g. parent/child relationship, from the attribute.);
means for receiving a query that includes an identification of at least one particular element of data ([0044]; [0046]; [0050]; [0059], A user submits a query for a particular data item to retrieve lineage information with one or more identified data items, which is incorporated into a query that also includes a series of selection actions in accordance with a selected selection specification.); and
means for determining lineage of the particular data element by:
accessing an instance of the data structure containing an identification value that corresponds to the at least one particular element of data identified by the query (Fig. 4B; [0050], Lines 3-7;  [0051], An instance such as D1 is accessed in accordance with a query.), and 
accessing one or more other instances of the data structure based at least in part on the one or more property values, the one or more pointers, and the one or more type values contained in the instance of the data structure (Fig. 7a; [0007]-[0008]; [0051]; [0052], [0071]; Attribute property values of instance nodes are used to identify other nodes as part of navigation, and thus accessing property values and pointers to those nodes, e.g. a property value of a referenced node which can also be a pointer to that node. These also correspond to the type of edge; e.g. parent->child type relationship as specified by the Child_entityOID being pointed to ([0064], note annotation rule of the data item referencing other data items).), and 
means for generating a response to the query, the response configured  to cause a display of a computer system to display a representation of the determined lineage of the at least one particular element of data (Figs. 3, 4B, 5; [0046]; [0055]; [0056], The instance of the data structure is used to generate a display of lineage of the particular data item, e.g. D1.).
Brainerd does not specifically disclose receiving the portion of metadata, generating the instances of the data structure and storing the instances of the data structure in memory; and the data structure including one or more pointers to respective addresses associated with respective portions of the memory, wherein at least one of the addresses corresponds to an address of another generated instance of the data structure.
Furthermore, while Brainerd does disclose the at least one instance of the data structure includes one or more type values that identify a type of an edge represented by a respective pointer, for better clarity Boehm more explicitly discloses the at least one instance of the data structure includes one or more type values that identify a type of an edge represented by a respective pointer (Fig. 5; [0049]; [0053]; [0075], each node explicitly includes pointers to other nodes such as parent and children, thus including type values for edges, i.e. of parent/child relationship types, represented therefrom.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Brainerd with the teachings of Boehm by more explicitly including as attributes used to navigate between nodes of Brainerd (Brainerd, [0007]; [0008]), node identifiers representing edge types such as parent and child nodes of the instant node like in Boehm. The motivation for doing so would have been to more clearly enable the selection specification of Brainerd, which requires the identification of such nodes from an instant node to enable walking navigation (Brainerd, Fig. 7A), to identify the type of edge (as indicated by the type of pointing field, e.g. parent, child, etc.) and corresponding node needed for the walking between nodes (Brainerd, Fig. 7A; Boehm, [0101]).
However, Yost discloses receiving a portion of metadata from a data source (Fig. 1; [0025], Lines 1-7, A portion of metadata is received by metadata management system 130 from data processing system 102, i.e. a data source.), the portion of metadata describing nodes and edges, at least some of the edges each representing an effect of one node upon another node, each edge having a single direction ([0025]; [0026]; [0064]; [0065], Lines 1-8, The received portion of metadata is stored in a relational database such that it can be accessed to form lineage graphs which describe nodes having directed effects on other nodes. Thus the metadata describes the nodes and edges in the formed graphs.);
([0025], The received metadata is stored in the relational database, thus generating instances of a data structure representing the metadata.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to recognize that the metadata and instances stored in Brainerd must be received and instances generated and stored at some point in time in order to become available to the system of Brainerd as disclosed, and therefore find it obvious to combine the teachings of Brainerd with the teachings of Yost by modifying Brainerd such that as new metadata is generated with respect to the data items in the system of Brainerd (Brainerd, [0003]; [0026]; [0064]), such data is received and stored in the database as instances by generating the instances stored in the system of Brainerd like Yost (Yost, [0025]). The motivation for doing so would have been to enable Brainerd to collect new metadata for querying and analysis by the user of Brainerd (Yost, [0025]).
Brainerd, as previously modified with Boehm and Yost, does not specifically disclose storing the instances of the data structure in memory; and the data structure including one or more pointers to respective addresses associated with respective portions of the memory, wherein at least one of the addresses corresponds to an address of another generated instance of the data structure.
However, Imamura discloses storing the instances of a graph data structure in a computer’s main memory (Fig. 1; [0043]; [0046]); and the data structure including one or more pointers to respective memory locations associated with respective portions of the computer’s main memory, wherein at least one of the memory locations  location of another generated instance of the data structure (Figs. 3-4; [0044]-[0046], A graph having vertices, i.e. nodes or generated instances of the data structure, and edges connecting the vertices is loaded into a computer’s main memory. Each edge is represented by adjacent nodes identified with a given vertex. Thus each node points to other adjacent nodes via pointers identifying those adjacent nodes. Since all of this data is stored in memory, each vertex/node/instance must ‘correspond’ to a location in memory, and by pointing to an adjacent node which is stored at a memory location, each pointer is therefore pointing to the respective memory location represented by the node identifier which must somehow be ‘associated’ with the adjacent node in order to properly identify and access that node and its data. The claim does not require the actual memory address be included in the pointer, merely that is somehow points to a memory location.), each pointer representing an edge associated with a node identified by a corresponding respective identification value included in the other generated instance of the data structure (Figs. 3-4; [0045]; [0047]-[0048], Each vertex, i.e. node or instance, includes identifiers of the adjacent nodes as pointers to those nodes in memory.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Brainerd, as previously modified with Boehm, Yost, with the teachings of Imamura by modifying Brainerd such that the instances of the data structure of Brainerd stored in a computer readable medium (Brainerd, [0080]) are stored in a computer’s main memory similar to the graph of Imamura (Imamura, [0042]; [0046]), and to store the graph data similar to that of Imamura in memory such that each node includes pointers to adjacent child nodes in the directed graph of Brainerd. Said (Imamura, [0021]; [0050]).
Brainerd, as previously modified with Boehm, Yost and Imamura, does not explicitly disclose that the memory locations from Imamura are addresses [emphasis added]. And thus the data structure including one or more pointers to respective addresses associated with respective portions of the memory, wherein at least one of the addresses corresponds to an address of another generated instance of the data structure.
However, Locke discloses a data structure having nodes and edges having a single direction and being stored in memory (Fig. 5; [0023]; [0044]; [0049], i.e. a Directed Acyclic Graph (DAG) stored in memory), and instances of the data structure including one or more pointers to respective addresses associated with respective portions of the memory, wherein at least one of the addresses corresponds to an address of another generated instance of the data structure (Fig. 5; [0044]; [0048]; [0049], Each pointer points to a physical address of the memory representing the next adjacent node in the graph).
	Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Brainerd, as previously modified with Boehm, Yost and Imamura, by modifying the in-memory data structure of Brainerd, as previously modified above, such that the pointers more specifically point to physical memory addresses like in Locke and thus rendering obvious “one or more pointers to addresses associated with respective portions of the memory, wherein at least one of the addresses corresponds to an address of another generated instance of the data structure” as claimed. Said person of ordinary skill in the art would readily recognize that an in-memory data structure having instances pointed to must at some level resolve pointers to addresses of the memory to correctly reference the desired data, and thus the motivation for doing so would have been to directly use addresses of the memory to correctly and more quickly and efficiently reference the in-memory instances of Brainerd by pointing to physical memory locations (Locke, [0049]; [0050]).

As to claim 21, Brainerd, as previously modified with Boehm, Yost, Imamura, and Locke, discloses wherein the memory comprises random access memory or flash memory (Locke, [0042], I.e. “flash drive” as an example memory device. Also, the memory can enable “fast random access” ([0049]; [0050]) thus possibly being a random access memory.).
Additionally, one of ordinary skill in the art before the effective filing date of the claimed invention would readily recognize that the type of main memory used in a generic computer disclosed by Imamura in which the graph is stored (Imamura, Fig. 1; [0049]), would conventionally be random access memory, and further that the memory in which the data structure of Lock is stored and which enables “fast random access” (Locke, [0049]; [0050]) would thus obviously be random access memory. Said ordinarily skilled artisan would have readily recognized that the type of main memory used in a generic computer disclosed by Imamura in which the graph is stored (Imamura, Fig. 1; [0049]), would conventionally be random access memory, flash memory, or other common equivalents and substitute the (Imamura, [0042]; [0046]) to enable fast random access (Locke, [0049]).

Claims 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brainerd in view of Imamura and Locke.

As to claim 16, Brainerd discloses a method performed by a data processing apparatus, the method including:
receiving a query that includes an identification of at least one particular element of data ([0044]; [0046]; [0050]; [0059], A user submits a query for a particular data item to retrieve lineage information with one or more identified data items, which is incorporated into a query that also includes a series of selection actions in accordance with a selected selection specification.);
receiving an identification of a type of lineage (Figs. 7A-C;[0044]; [0046]; [0050]; [0059], A user submits a query for a particular data item to retrieve lineage information with one or more identified data items, which is incorporated into a query that also includes a series of selection actions in accordance with an identified selection specification, i.e. includes a type of lineage defined by the item(s) specified a walk plan in accordance with the selection specification.);
(Figs. 7A-C; [0044]; [0046]; [0050]; [0059], A user submits a query for a particular data item to retrieve lineage information with one or more identified data items, which is incorporated into a query that also includes a series of selection actions in accordance with an identified selection specification, i.e. includes a type of lineage defined by the item(s) specified a walk plan in accordance with the selection specification.), wherein the walk plan includes 1) at least one identifier corresponding to a type of edge, and 2) at least one identifier corresponding to a direction of traversal for the type of edge, and 3) at least one indicator corresponding to an action to be taken when traversing the edge (Figs. 4B and 6-7B; [0047]; [0048]; [0051]; [0052]; [0069], E.g. a selection specification includes actions identifying which primary/foreign keys (types of edges) to follow, which direction to follow (e.g. inv_walk to walk pack to parent and walk to walk to child as demonstrated in Fig. 7A, and actions when traversing such as selecting, filtering and labeling.);
traversing, based on the walk plan, nodes and edges (Figs. 4B and 6; [0051]; [0052]; [0059]; [0069], The nodes and edges connecting them are traversed in accordance with actions specified in the selection specification. E.g. accessing D1 and following pointers to other items such as D2 and D3 in accordance to walking parameters in the selection specification.) wherein the nodes correspond to respective instances of a data structure stored (Figs. 4B and 6; [0051]; [0052]; [0059], E.g. accessing node D1 corresponding to a data structure record instance and following pointers corresponding to primary and/or foreign keys to other items such as D2 and D3 in accordance to walking parameters in the selection specification.); and
based on the traversal of the nodes and edges, causing a display of a computer system to display a representation of lineage of the particular element of data (Figs. 4B, 5, and 6; [0051]; [0052]; [0059], E.g. accessing D1 and following pointers to other items such as D2 and D3 in accordance to walking parameters in the selection specification to generate and display a lineage graph response having a sequence of nodes and edges including the navigated to items.).
Brainerd does not disclose the data structure stored in memory, and the edges correspond to respective pointers to respective addresses in the memory corresponding to respective instances of the data structure [emphasis added].
However, Imamura discloses wherein the nodes correspond to respective instances of a data structure stored in a computer’s main memory, and the edges correspond to respective pointers to respective locations in the computer’s main memory corresponding to respective instances of the data structure (Figs. 3-4; [0044]-[0046], A graph having vertices, i.e. nodes or generated instances of the data structure, and edges connecting the vertices is loaded into a computer’s main memory. Each edge is represented by adjacent nodes identified with a given vertex. Thus, each node points to other adjacent nodes via pointers identifying those adjacent nodes. Since all of this data is stored in memory, each vertex/node/instance must ‘correspond’ to a location in memory, and by pointing to an adjacent node which is stored at a memory location, each pointer is therefore pointing to the respective memory location represented by the node identifier which must somehow be ‘associated’ with the adjacent node in order to properly identify and access that node and its data. The claim does not require the actual memory address be included in the pointer, merely that it somehow points to a memory location.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Brainerd, as previously modified with Boehm, Yost, with the teachings of Imamura by modifying Brainerd such that the instances of the data structure of Brainerd stored in a computer readable medium (Brainerd, [0080]) are stored in a computer’s main memory similar to the graph of Imamura (Imamura, [0042]; [0046]), and to store the graph data similar to that of Imamura in memory such that each node includes pointers to adjacent child nodes in the directed graph of Brainerd. Said ordinarily skilled artisan would have readily recognized that data operations on data stored in a computer’s memory are faster than volatile storage media and would have been motivated to make the changes to improve performance of the queries of Brainerd by storing the data in faster memory like Imamura to achieve the predictable result of more quickly implementing a path search of the data of Brainerd (Imamura, [0021]; [0050]).
Brainerd, as previously modified with Imamura, does not explicitly disclose that the memory locations from Imamura are addresses [emphasis added]. And thus the edges correspond to respective pointers to respective addresses in the memory as claimed.
However, Locke discloses a data structure having nodes and edges having a single direction and being stored in memory (Fig. 5; [0023]; [0044]; [0049], i.e. a Directed Acyclic Graph (DAG) stored in memory), and the edges correspond to respective pointers to respective addresses in the memory corresponding to respective instances of the data structure (Fig. 5; [0044]; [0048]; [0049], Each pointer points to a physical address of the memory representing the next adjacent node in the graph).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Brainerd, as previously modified with Boehm, Yost and Imamura, by modifying the in-memory data structure of Brainerd, as previously modified above, such that the pointers more specifically point to physical memory addresses like in Locke and thus rendering obvious “the edges correspond to respective pointers to respective addresses in the memory corresponding to respective instances of the data structure” as claimed. Said person of ordinary skill in the art would readily recognize that an in-memory data structure having instances pointed to must at some level resolve pointers to addresses of the memory to correctly reference the desired data, and thus the motivation for doing so would have been to directly use addresses of the memory to correctly and more quickly and efficiently reference the in-memory instances of Brainerd by pointing to physical memory locations (Locke, [0049]; [0050]).


As to claim 18, the claim is rejected for the same reasons as claim 16 above. In addition, Brainerd discloses wherein an instance of the data structure includes:
an identification value that identifies a corresponding node (Brainerd, [0048], Lines 12-15; [0051]; [0055]; [0056], Metadata is stored in data management system 340 as instances of a data structure including nodes having identification values such as those pointed to by primary key/foreign  key relationships.), 
one or more property values representing respective properties of the corresponding node (Brainerd, [0048], Lines 12-15; [0051]; [0055]; [0056], Each node has a plurality of attributes, e.g. as fields or columns, that can include one or more property values, e.g. types.), and 
one or more pointers to respective identification values, each pointer representing an edge associated with a node identified by the corresponding respective identification value (Brainerd, [0048], Lines 12-15; [0051]; [0055], Metadata is stored in data management system 340 as instances of a data structure including nodes having identification values such as those pointed to by primary key/foreign  key relationships. The primary key/foreign key pointers reflect edges between nodes.).

As to claim 19, the claim is rejected for the same reasons as claim 16 above. In addition, Brainerd discloses wherein the walk plan corresponds to a data type of the particular element of data identified by the query (Brainerd, [0047]; [0048], E.g. choosing a selection specification based on a corresponding data item type, thus corresponding to the data item type.).

As to claim 20, the claim is rejected for the same reasons as claim 16 above. In addition, Brainerd discloses wherein the walk plan includes a structured document (Brainerd, Figs. 7A-B; [0047]; [0062]; [0067], A selection specification includes is a document, e.g. in a configuration file, comprising structured navigation actions corresponding to types of data.).
Furthermore, while the prior art discloses “the walk plan includes a structured document”, this feature is directed to non-functional descriptive material and therefore does not carry patentable weight. I.e. the claimed method does not specifically utilize the structured document to perform any claimed method step, rather it is merely a type of data received. See MPEP §2111.05.


Response to Arguments
Applicant's arguments filed 07 February 2022 have been fully considered but they are not fully persuasive. For Examiner’s response, see discussion below:

(a)	At pages 11-12, with respect to the rejection of independent claim 1 under 35 USC §103, Applicant argues that Brainerd does not disclose or suggest that the “primary/foreign keys” are stored in an instance of a data structure, let alone that these relationships are instantiated as pointers, and as such does not disclose the amended features of claim 1.
	As to (a), Applicant’s arguments have been fully considered but are not persuasive in view of the new ground(s) of rejection set forth in the rejection of claim 1 above as necessitated by Applicant’s amendments. The data instances of Brainerd contain the attributes which are used to perform the navigations disclosed ([0007]; [0008]; [0064]). The selection specification used for all of the same type of node to determine how to navigate merely specifies which types elements corresponding to a given instance should be navigated (Figs. 6-7). Thus, it is clear from Brainerd that the selection specification is referring to the attributes stored in each instance, e.g. Child_EntityOID, which refer/point to the other instance(s) to be navigated to. These accordingly also reflect the type of edge by the kind of relationship they represent. I.e. identifying a child node from a given node is also identifying a parent/child edge between the nodes to perform a corresponding walk. Even if Brainerd somehow didn’t include these references in the instances, doing so is further rendered obvious by Boehm which explicitly does include such elements in the instances used to generate lineages as also set forth in the rejection of claim 1 above.

(b)	At pages 12-13, with respect to the rejection of independent claim 1 under 35 USC §103, Applicant argues that Brainerd does not disclose a data structure having the claimed “one or more pointers”, again referring to the “primary/foreign keys” which correspond to an edge of Brainerd. Applicant argues that Brainerd would have no reason to include type values that identify a type of an edge represented by a respective pointer.
	As to (b), Applicant’s arguments have been fully considered but are not persuasive. As discussed in (a) above, it is obvious that Brainerd would in fact include the pointers within the data structure so as to enable the selection specification to identify the other data instances referred to by a given instance (e.g. [0007]; [0008]; [0064]). Brainerd only discloses that attributes within an instance contain such types of references, and the selection specification only refers to the types of attributes to identify and retrieve to enable walking and other related actions. No suggestion is made to any other location where such information would be stored or how it would be used. Further, by specifying to retrieve types of pointers such as parent or child nodes, this is specifying a type of edge from a given instance to another. The field which must contain and properly identify such information is thus also specifying a type of edge, i.e. parent to child. Again, Brainerd only suggests that such pointer information is within the instances, and this is further obviated with Boehm as set forth in the rejection above. Further, in direct contrast to Applicant’s arguments, Brainerd states in [0051] that “[t]he selection specifications specify the kinds of relationships (e.g., primary key/foreign key relationships) are to be navigated in the data management”, and in [0055] that “the edges can represent a primary key/foreign key relationship between the corresponding data items 

(c)	At page 13, with respect to the rejection of claim 1 under 35 USC §103, Applicant argues that based on Applicant’s previous arguments that Brainerd does not disclose an instance that includes the claimed pointers or type values as claimed, they also do not disclose determining lineage  as amended.
	As to (c), Applicant’s arguments have been fully considered, but are not persuasive for at least the reasons set forth in (a)-(b) above, and also for the reasons set forth in the rejection of claim 1 above as necessitated by Applicant’s amendments.

(d)	Applicant’s arguments, see page 13, with respect to the rejections of independent claims 13-15 under 35 USC §103, have been fully considered but are not persuasive for at least the reasons set forth in (a)-(c) with respect to claim 1 above.


for the type of edge,” [emphasis Applicant’s].
	As to (e), Applicant’s arguments have been fully considered but are not persuasive. As to (i), Applicant’s specification never defines what a “type of edge” is. Merely stating that the claims and Applicant’s specification recite the same language does nothing to indicate any structural difference between what is cited in Brainerd and what the scope of the claim covers. Further, in direct contrast to Applicant’s arguments, Brainerd states in [0051] that “[t]he selection specifications specify the kinds of relationships (e.g., primary key/foreign key relationships) are to be navigated in the data management”, and in [0055] that “the edges can represent a primary key/foreign key relationship between the corresponding data items [emphasis added]. The primary key/foreign key relationships represent edges and are specified as a kind, i.e. a type, within the selection specification. Thus, reading on a “type of edge” as claimed.
	As to (ii), the selection specification explicitly describes in which direction to navigate to different objects based on the type of the current object as demonstrated, for example, in Fig. 7A. I.e. ‘walk(“Child_EntityOID”, “Logical Entity”)’ and ‘inv_walk(“Parent_EntityOID”,”Entity Relationship”)’. The selection specification is explicitly stating which direction to walk in, i.e. forward to an identified child entity or backward to a parent entity. Furthermore, this is based on the kinds of relationships, i.e. types of edges, as discussed with respect to (i) above. The 

(f)	Applicant’s arguments, see page 14, with respect to all of the dependent claims, have been fully considered but are not persuasive for at least the reasons set forth in (a)-(e) above with respect to their respective independent claims 1 and 13-16.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James E Richardson/Primary Examiner, Art Unit 2167